                                     Case 18-12622-MFW                       Doc 62            Filed 11/28/18             Page 1 of 3

      Fill in this information to identify the case:

      Debtor name    Oklahoma ProCure Management, LLC
      United States Bankruptcy Court for the:                          District of   Delaware
                                                                                         (State)                                                          Check if this
      Case number (If known):      18-12622 (MFW)                                                                                                         is an
                                                                                                                                                          amended
                                                                                                                                                          filing


    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                               12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
    debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
    include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
    among the holders of the 20 largest unsecured claims.

     Name of creditor and complete         Name, telephone number,              Nature of the claim      Indicate if     Amount of unsecured claim
     mailing address, including zip        and email address of creditor        (for example, trade      claim is        If the claim is fully unsecured, fill in only unsecured
     code                                  contact                              debts, bank loans,       contingent,     claim amount. If claim is partially secured, fill in total
                                                                                professional services,   unliquidated,   claim amount and deduction for value of collateral or
                                                                                and government           or disputed     setoff to calculate unsecured claim.
                                                                                contracts)
                                                                                                                         Total claim, if      Deduction for         Unsecured
                                                                                                                         partially            value of              claim
                                                                                                                         secured              collateral or
                                                                                                                                              setoff

     IBA Proton Therapy, Inc.             Vincent Chauvier                     Equipment Services                                                                 $4,718,934.00
     151 Heartland Blvd.                  vincent.chauvier@iba-group.com
     Edgewood, NY 11717                   Phone: (571) 449-4999
1


     Proton Center Development            Andrew Chang                         Professional Services                                                              $1,252,500.00
     Corporation                          andrewlchangmd@gmail.com
     251 Flyers Lane                      Phone: (951) 533-4889
2    Tustin, CA 92782



     Integris Realty Corporation          Susan M. Henderson, J.D.             Ground Lease and IT                                                                $559,061.44
     3433 NW 56th Suite 100               Susan.Henderson@integrisok.com       License
     Oklahoma City, OK 73112              Phone: (405) 951-4779
3



     Arent Fox LLP                        Douglas A. Grimm                     Professional Services                                                              $414,675.97
     1717 K Street NW                     douglas.grimm@arentfox.com
     Washington, DC 20006                 Phone: (202) 857-6370
4



     Elekta, Inc.                         Arishnah Smith                       Software Services                                                                  $366,567.56
     PO Box 404199                        arishnah.smith@elekta.com
     Atlanta, GA 30384                    Phone: (770) 670-2435
5



     OU Medical Center                    Jeanne Williams                                                                                                         $224,696.82
     PO Box 277362                        jeanne.williams@hcahealthcare.com
     Atlanta, GA 30384                    Phone: (866) 656-8715
6



     Proton Collabortative Group          Andrew Chang                         Membership Dues                                                                    $126,666.60
     4455 Weaver Parkway                  andrewlchangmd@gmail.com
7    Warrenville, IL 60555                Phone: (951) 533-4889




     Radiation Medicine Associates Inc.   Claudia Mattox                       Medical Director                                                                   $87,500.00
     PO Box 248856                        claudiamattox@okradonc.com           Services
     Oklahoma City, OK 73124              Phone: (405) 607-4520
8


    Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                            page 1
                                       Case 18-12622-MFW                     Doc 62         Filed 11/28/18             Page 2 of 3
     Debtor          Oklahoma ProCure Management, LLC                                                    Case number (if known) 18-12622 (MFW)
                     Name
     Name of creditor and complete          Name, telephone number,          Nature of the claim      Indicate if     Amount of unsecured claim
     mailing address, including zip         and email address of creditor    (for example, trade      claim is        If the claim is fully unsecured, fill in only unsecured
     code                                   contact                          debts, bank loans,       contingent,     claim amount. If claim is partially secured, fill in total
                                                                             professional services,   unliquidated,   claim amount and deduction for value of collateral or
                                                                             and government           or disputed     setoff to calculate unsecured claim.
                                                                             contracts)
                                                                                                                      Total claim, if      Deduction for         Unsecured
                                                                                                                      partially            value of              claim
                                                                                                                      secured              collateral or
                                                                                                                                           setoff

     GE Healthcare                        David R. Smith                     Equipment Services                                                                $84,441.50
     PO Box 96483                         david.r.smith@med.ge.com
     Chicago, IL 60693                    Phone: (405) 315-5869
9



     Varian Medical Systems, Inc.         Thomas Brunson                     License and Software                                                              $37,950.00
     3100 Hansen Way                      thomas.brunson@varian.com          Services
     Palo Alto, CA 94304                  Phone: (832) 463-8431
10



     Katz Radio Group Network             Kimberly Browne                    Marketing Services                                                                $30,999.98
     12022 Collections Centre Drive       kim.browne@katz-radio.com
     Chicago, IL 60693                    Phone: (212) 424-6516
11



   Presidio Networked Solutions           Brett DeMayo                       IT Services                                                                       $19,086.00
   PO Box 822169                          brettd@presidio.com
12 Philadelphia, PA 19182                 Phone: (781) 638-2238



   First Maintenance Company                                                 Facility Services                                                                 $13,227.74
   208 N.W. 60th Street                   Nick Pennell
13 Oklahoma City, OK 73118                Facsimile: (405) 843-0822



   Freeman Manufacturing & Supply         Linda Hatmaker                     Medical Supplies                                                                  $12,757.82
   PO Box 72523                           lhatmaker@freemansupply.com
14 Cleveland, OH 44192                    Phone: (404) 934-1902




   United Mechanical                      Jana Danker                        Facility Services                                                                 $12,688.00
   117 NE 38th Terrace                    jana@unitedmech.com
15 Oklahoma  City, OK 73105               randyh@unitedmech.com



   McAfee & Taft                          Elizabeth Dalton Tyrrell           Professional Services                                                             $10,539.50
   211 North Robinson                     elizabeth.tyrrell@mcafeetaft.com
       Leadership Square, 10th Floor
16 Two
   Oklahoma City, OK 73102
                                          Phone: (405) 552-2217




   BNP Paribas Fortis                     Martine Periglione                   Agency Fee                                                                      $8,750.00
   Montage du Parc 3                      martine.periglione@bnpparibasfortis.
17 Brussels 1000, Belgium                 com
                                          Phone: +32 (0) 2 565-2086



   BKD, LLP                               Greg Rexing                        Professional Services                                                             $8,675.00
   201 N. Illinois Street, Suite 700      grexing@bkd.com
18 P.O. Box 44998
   Indianapolis, IN 46244
                                          Phone: (812) 336-8550



   MSC Technologies, Inc.                 GaryGagnon                         IT Services                                                                       $7,873.00
   5909 NW Expressway, Suite 200          gary@msctech.net
19 Oklahoma City, OK 73132                Phone: (405) 721-5577




   National Bronze and Metals, Inc.       rlavergne@nbmetals.com             Medical Supplies                                                                  $7,157.50
   PO Box 800818                          Phone: (800) 231-0771
20 Houston, TX 77280                      Facsimile: (713) 869-0883




     Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                        page 2
                                 Case 18-12622-MFW                    Doc 62               Filed 11/28/18               Page 3 of 3

 Fill in this information to identify the case and this filing:


 Debtor Name Oklahoma        ProCure Management, LLC
 United States Bankruptcy Court for the:                              District of Delaware
                                                                                 (State)
 Case number (If known):   18-12622 (MFW)




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
             Schedule H: Codebtors (Official Form 206H)
             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule

             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

             Other document that requires a declaration Amended List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not
         Insiders




         I declare under penalty of perjury that the foregoing is true and correct.


        Executed on 11/28/18                               V-DPHV-/RXJKOLQ-U
                           MM / DD / YYYY                         Signature of individual signing on behalf of debtor



                                                                  James J. Loughlin, Jr.
                                                                  Printed name

                                                                  VP/Assistant Treasurer
                                                                  Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
